Citation Nr: 0731773	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-26 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement of the appellant to recognition as the veteran's 
surviving spouse for the purpose of dependency and indemnity 
compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant, with assistance of a member of the Veterans' 
Services Division of the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from June 1949 to November 
1951.  He died in October 2003.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO).

In August 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant and the veteran were married in July 1983.

2.  Apparently, they divorced in November 1984.

3.  The appellant and the veteran were married again in April 
2003.

4.  The veteran died in October 2003.

5.  Where a surviving spouse has been married legally to a 
veteran more than once, the date of the original marriage 
will be used in determining whether the statutory requirement 
as of the date of marriage has been met.




CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have been met.  38 U.S.C.A. §§ 101(3), 103(b) (West 
2002); 38 C.F.R. §§ 3.1(j), 3.54 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000 is 
applicable to the appellant's claim, the Board finds that it 
need not address whether the duties described under this act 
have been met in view of the disposition reached herein.

Dependency and Indemnity Compensation (DIC) benefits payable 
under 38 U.S.C.A. § 1310(a) may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran: (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated; or (2) for one year or more; or (3) 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. §§ 
1304, 1310(a); 38 C.F.R. § 3.54(c).  

In determining whether the one-year period has been met, 
Congress and VA have stated that when a surviving spouse has 
been legally married to a veteran more than once, the date of 
the original marriage will be used in determining whether the 
statutory requirement as to date of marriage has been met.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.54(e) (2007).  

The veteran and the appellant were married in July 1983.  The 
appellant states that they divorced in November 1984, 
although she has been unable to provide documentation of 
their divorce.  Reportedly the veteran obtained it in Santo 
Domingo for business reasons.  They remarried in April 2003.  
The veteran died in October 2003, which was approximately six 
months after their second marriage.  They had no children 
during either of their marriages.

In denying the claim, the RO determined that the evidence 
failed to show that (1) the appellant was married to the 
veteran before or during service; (2) that she married him 
within the specified time period after his service, (3) had 
been married to him for at least a year; or (4) had a child 
born of the marriage or born to her and the veteran prior to 
their marriage.  

In the November 2006 supplemental statement of the case, the 
Decision Review Officer stated that the appellant must submit 
a copy of the divorce decree from the first marriage to the 
veteran so that VA could "establish the time frame of the 
marriage."  In other words, it appears that the RO felt that 
it needed to show that the appellant and the veteran were 
married for an aggregate period of more than one year during 
their two marriages.

As stated above, Congress has stated that when determining 
whether a surviving spouse meets the statutory requirement, 
and that surviving spouse has been legally married to the 
veteran more than once, the original date of the marriage 
will be used.  See id.  In this case, the date of marriage 
would be July 1983.  There is no need for the appellant to 
provide a copy of the divorce, as such is not required under 
the law.  Id.  

Accordingly, because the date of marriage between the 
appellant and the veteran would be July 1983, which would be 
more than 20 years prior to the veteran's death, the 
appellant meets the more-than-one-year time requirement to be 
recognized at the veteran's "surviving spouse."  See 38 
U.S.C.A. §§ 1304, 1310(a); 38 C.F.R. § 3.54(c).  


ORDER

The claim for recognition as the veteran's surviving spouse 
for the purpose of purpose of dependency and indemnity 
compensation benefits is granted.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


